Citation Nr: 0315665	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. §§ 1315, 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1967.  He died in February 1998.  The appellant is the 
veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
September 1999 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.  


REMAND

After a preliminary review of the record on appeal, the Board 
notes that the appellant has not been apprised of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new law has 
been in effect since November 2000, and it is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Moreover, the January 2003 
supplemental statement of the case discusses well-grounded 
claims, a requirement eliminated by VCAA.  

The appellant must be notified of this new law as it relates 
to her particular appeal, including what specific evidence 
she is responsible for obtaining and submitting, herself, and 
what evidence VA will obtain for her.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issues on appeal.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the appellant in 
writing of what evidence, if any, will be 
obtained by her and what evidence, if 
any, will be obtained by VA on her 
behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.

In this regard, the appellant should be 
again requested to provide a list of all 
medical treatment and/or examinations 
that the veteran received following his 
service discharge in March 1967.  She 
should also be requested to provide the 
name and address of the veteran's 
employer when he was working as a truck 
driver in November 1968, and any other 
possible source of treatment information.  
She should be asked to complete any 
necessary authorizations for release of 
private information to the VA.  The RO 
should then try and obtain all clinical 
records from the sources reported by the 
appellant which are not in the claims 
file.  The RO should contact any private 
employers named by the appellant and 
request medical treatment records.  Any 
records of VA inpatient and outpatient 
medical treatment mentioned by the 
appellant, which are not currently on 
file, should be obtained and associated 
with the claims folder.  If any private 
treatment is reported and the records are 
not obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

2.  If any medical evidence is obtained 
indicating the veteran had longstanding 
hypertension, the RO should again have a 
cardiologist review all the evidence of 
record and attempt to ascertain the date 
of onset of the veteran's hypertension, 
and opine whether it is at least as 
likely as not that any hypertension found 
to be present, had its onset within one 
year of the veteran's discharge from 
service.  Any opinion provided should be 
supported by a complete rationale.  

3.  Thereafter, the RO must review the 
claims files and ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, the RO must 
take appropriate corrective action.  
38 C.F.R. § 4.2 (2002).  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, she 
and her representative must be furnished 
an appropriate supplemental statement of 
the case (SSOC) and given an opportunity 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




